 In the Matter Of MARYLAND DISTILLERY, INC., CALVERT DISTILLINGCOMPANY,INC.,CALVERT MARYLAND DISTILLING COMPANY, INC.,now known as CALVERT DISTILLERS CORPORATION, CALVERT-MARY-LAND CORPORATION, INC.,andDISTILLERYWORKERS UNION 20270,and H.S.MULLINEAUX,B. FOSTER,C.W. GREGER,E. GOSSMAN,A.HANSHAUD,GEORGE HODGSON,R.W. ALDoM,FORD EDWARDS,JULIAN BoswELL,FRANK W. CLIBOURNE and A. KARwosKiCaseNo. C-157.-Decided August 2, 1937Liquor Distilling Industry-Interference,Restraint or Coercion:attempt topersuade employees not to join union but to join company-dominated union-Company-Dominated Union:domination and interferencewithformation andadministration;financial and other support ; disestablished as agency for col-lectivebargaining-EmployeeRepresentationPlan:form and operation-Strike: provoked by employer'sunfair labor practices-AgreementBetweenUnion and Employer Which Is InconsistentWith theProvisions of the Act:doesnot affectBoard's power to prevent any person from engaging in anyunfair labor practice affectingcommerce-Discrimination:discharge of activeunion members and officials;nonreinstatement following strike called as resultof unfair laborpractices-Reinstatement Ordered-Back Pay:awarded.Mr. Jacob Blumfor the Board.Weinberg and Sweeten, by Mr. Leonard Weinberg, Mr. Harry J.Green,andMr. Zanvil Krieger,of Baltimore,Md., for the re-spondents.Mr. Joseph Rosenfarb,of counsel to the Board.DECISIONSTATEMENT OF THE CASEUpon charges duly filed by Distillery Workers Union 20270, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by Bennet F. Schauffler, Regional Director for the FifthRegion (Baltimore, Maryland), issued its complaint, dated January8, 1937, against Calvert Maryland Distilling Company, Inc., Balti-more, Maryland. The complaint and notice of hearing thereon wereduly served upon the Calvert Maryland Distilling Company, Inc.and the Union. Thereafter, an amended charge was duly filed, andan amended complaint dated January 14, 1937, was issued againstDistillers Corporation, Seagram of Canada, Calvert Distilling Com-pany of Maryland, Calvert Maryland Distilling Company, and Cal-vertMaryland Corporation, aMassachusetts corporation.The176 DECISIONS AND ORDERS177amended complaint and notice of hearing thereon were duly servedupon the respondents and the Union. Thereafter, a second amendedcharge was duly filed, and a second amended complaint, dated Janu-ary 16, 1937, was duly issued against Maryland Distillery, Inc., aMaryland corporation; Calvert Distilling Company, Inc., of Mary-land; Calvert Maryland Distilling Company, Inc., now known asCalvert Distillers Corporation ; and Calvert-Maryland Corporation,Inc., a Massachusetts corporation, the respondents as finally appear-ing herein.The second amended complaint and notice of hearingthereon were duly served upon the respondents and the Union.The second amended complaint alleged that all of the respondentswere under the same management, direction, and control and wereengaged in the distilling, bottling, barreling, and sale of whiskies.It also alleged that the respondents had engaged in unfair labor prac-tices affecting commerce, within the meaning of Section 8, sub-divisions (1), (2), and (3) and Section 2, subdivisions (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Prior to the hearing the respondents, Calvert-Maryland Corpora-tion,Calvert Distillers Corporation, and Maryland Distillery, Inc.,each filed a special appearance to object to the jurisdiction of theBoard.Thereafter each of said respondents filed its answer specifi-cally and expressly reserving all of its rights to question the consti-tutionality and validity of the Act.The answer of Calvert-Mary-land Corporation admitted that it was' engaged in the sale of spir-ituous liquors but asserted that all of its operations were carried onwholly within the State of Massachusetts, that it had no knowledgeof any of the other allegations contained in the complaint, andmoved that the complaint against it be dismissed.Likewise, theanswer of Maryland Distillery, Inc. admitted that it is a corporationengaged in the distilling of spirituous liquors, is the corporate ownerof the distilling plant at Relay, Maryland, and is the employer ofthe men named in the complaint, but denied that it had engaged inthe alleged unfair labor practices and moved that the complaintagainst it be dismissed.The answer of Calvert Distillers Corpora-tion denied knowledge of any corporation named Calvert DistillingCompany, Inc., of Maryland, and asserted that the Calvert DistillersCorporation denied the allegations of the complaint pertaining tothe unfair labor practices.Pursuant to the notice, a hearing was held in Baltimore, Maryland,on January 28 and 29, 1937, before A. Howard Myers, the TrialExaminer duly designated by the Board.The respondents appearedspecially by counsel and made an oral motion to dismiss the com-plaint.The motion was denied.At the opening of the hearing 178NATIONAL LABOR RELATIONS BOARDcounsel for the Board moved to dismiss the complaint as to E. Goss-man, George Hodgson, R. W. Aldom, and A. Karwoski, and duringthe hearing he moved to strike the name of Julian Boswell from thecomplaint.The motions were granted. Full opportunity to beheard, to examine and cross-examine witnesses, and to produce evi-dence bearing upon the issues was afforded to all parties.Counselfor the respondents however did not call any witnesses in behalf ofthe respondents and limited his participation in the hearing only tomaking motions of dismissals and cross-examining witnesses.Theparties were granted a reasonable period for oral argument at theclose of the hearing and were afforded an opportunity to file briefsbut did not avail themselves of these offers.At the close of thehearing the respondents, through their counsel, renewed their motionto dismiss the complaint, which motion was again denied.On February 23, 1937, the Trial Examiner filed an IntermediateReport in accordance with Article II, Section 32, of National LaborRelations Board Rules and Regulations,-Series 1, as ' amended, inwhich he found in substance that the respondents, with the excep-tion of Calvert-Maryland Corporation, a Massachusetts corporation,have committed unfair labor practices as charged in the complaintand recommended that the respondents cease and desist from commit-ting the unfair labor practices, reinstate the employees named in thecomplaint with back pay, and that the respondents withdraw recog-nition from the Employees Representation Plan as representatives oftheir employees for the purpose of collective bargaining.The TrialExaminer recommended that the complaint as to Calvert-MarylandCorporation, a Massachusetts corporation, be dismissed.The Inter-mediate Report was duly served upon the parties.On March 13, 1937, counsel for the respondents filed exceptions tothe Intermediate Report of the Trial Examiner.The exceptions tothe Intermediate Report are hereby overruled and all rulings andmotions made by the Trial Examiner are affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE RESPONDENTS AND THEIR BUSINESSThe respondent corporations are owned and controlled by the sameparent corporation,DistillersCorporation-Seagram's Limited ofMontreal, Canada.According to a copy of the Registration State-ment (form A-2) filed with the Securities and Exchange Commissionby the latter corporation on October 1, 1936,1 the respondents CalvertDistillers Corporation and Calvert-Maryland Corporation,aMassa-1Board Exhibit No. 3. DECISIONS AND ORDERS179chusetts corporation,2 are listed as wholly-owned subsidiaries of therespondent, the Calvert Distilling Company of Maryland; 2 while thelatter company and the respondent, Maryland Distillery, Inc., aMaryland corporation, are in turn wholly controlled by the parentcorporation.Other subsidiaries of the Canadian company are : Dis-tillersCorporation Limited (Canada), Joseph E. Seagram & Sons,Limited (Canada), Joseph E. Seagram & Sons, Inc. (Indiana),Julius Kessler Distilling Co., Inc. (Indiana), Joseph E. Seagram &Sons, Inc. (Maryland), Joseph E. Seagram & Sons, Inc. (Delaware),Julius Kessler Distilling Co., Inc. (Kentucky), Lincoln Inn Distil-ling Co., Inc. (Delaware), Reserve Corporation (Kentucky), RobertBrown, Limited (Great Britain), Distillers Corporation-Seagrams,Ltd. (Delaware), Seagram, Inc. (Kentucky), Seagram, Inc. (Ne-braska), Alexander Maclaren & Company Limited (Great Britain),Stewart Cameron & Son (Great Britain), and Joseph E. Seagram& Sons Limited (Great Britain).The parent corporation was organized in March 1928, acquiring atthat time all of the stock of several predecessor companies incor-porated in the British Empire.Prior to the repeal of the EighteenthAmendment, activities of the parent corporation and its subsidiarieswere confined to production, warehousing, and sales in Canada andexports from Canada.Since repeal, Canadian operations have beencontinued on a more limited scale, and activities have been primarilydirected to building up productive capacity in the United States, tothe blending, bottling, and selling in the United States of agedAmerican type whiskey imported from Canadian subsidiaries, to theestablishment of brands in the United States through advertisingand sales promotion, and to the establishment of a sales organizationthroughout the United States.During the fiscal year ending July31, 1936, substantial advertising and sales promotion expenses wereincurred in establishing the brands of the respondent, accounting inthe main for an increase in such expenditures from $3,775,000 forthe previous year to $5,541,000 in the latter year.The parent company distills, blends, and bottles Canadian whis-kies, Scotch type whiskies, and gins, through subsidiaries in Canada.It ships in bulk from inventory previously produced to its Americansubsidiaries for blending, bottling, and marketing in the UnitedStates.Through its American subsidiaries it distills, blends, andmarkets in the United States various spirituous liquors, as well asmarketing Canadian and American type whiskies produced, aged,2In the complaint called Calvert-Maryland Corporation,Inc.,aMassachusetts Corpo-ration.8In the complaint called the Calvert'Distilling Company, Inc., of Maryland.In Decem-ber 1936, the name as registers:with the Federal Alcohol Commission was changed bystriking"Company, Inc."and adding "Co.". 180NATIONAL LABOR RELATIONS BOARDand bottled in Canada by its subsidiaries.The sales activities ofthe subsidiaries are confined almost entirely to the sale of goodsbottled under their own brands.Sales in Canada are made to Provincial Liquor Commissions andControl Boards, and export sales are subject to the supervision ofthe Canadian Government. Sales in the United Statesaremadeprimarily to wholesale distributors and to State Boards,and arecarried on under license from the Federal government in compliancewith Federal regulations and state laws.All the distilling, rectify-ing, and bottling operations are carried on under the supervisionof the Canadian government or the United States government, ineach case under license from the respective government.The busi-nessis also subject to substantialexcise taxesboth in the UnitedStates and Canada, and is subject to import and othertaxes onexports from or imports to either of the two countries.The following tabulation of net sales, exclusive of inter-companysales,for each of the five fiscal years ending July 31, 1936, indi-cates the growth of the business subsequent to the organization ofthe parent company's subsidiaries in the United States after repealof the Eighteenth Amendment on December 5, 1933:Fiscal Period Ending July 31:Net Sales1932-----------------------------------------------------$6,481,356.361933----------------------------------------------------4,884,837.041934-----------------------------------------------------8,%1,766.201935-----------------------------------------------------55,204,438.921936-----------------------------------------------------60,585,916.71For the two complete fiscal years subsequent to repeal, the percentageof the above sales made in the United States was 95.4% for thefiscal year ending July 31, 1935, and 95.5% for the fiscal year endingJuly 31, 1936.On May 1, 1934, the company acquired all of the issued and out-standing capital stock of the Maryland Distillery, Inc., which ownedthe distillery involved in this case at Relay, Maryland, and all of theoutstanding capital stock of the Calvert Distilling Company.Thesetwo respondent companies have been operating the distillery atRelay since repeal.In August 1934, Calvert-Maryland DistillingCo., Inc., now known as Calvert Distillers Corporation, was organ-ized to handle and is now handling sales in the United States ofproducts of the Relay plant and such products of the Canadianplants as are bottled under the Calvert name for sale in the UnitedStates.The Maryland Distillery, Inc., one of the respondents, is theowner of a trade mark known asCalvert Amber Bottle,registeredwith the. United States Patent Office for use in commerce among the DECISIONS AND ORDERS181several States of the United States.4The Calvert- Distilling Com-pany, another of the respondents, is the owner of a trade mark,The Flavor of By-Gone Days,which is similarly _registered.5Eachof the respondents holds a distillers basic permit issued by theFederalAlcoholAdministration Division of the United StatesTreasury Department authorizing it to distill whiskies at Relay,Maryland, and to sell, offer, and deliver for sale, contract to selland ship, in interstate and foreign commerce, the distilled spiritsso produced.6The distilling plant operated by the respondents, Maryland Dis-tillery, Inc. and Calvert Distilling Comany, is located on a 12-acretract of land owned by the former at Relay, Maryland.The plantis served by a railroad siding leased from the Baltimore and OhioRailroad.It is operating under permits from the United StatesGovernment at a mashing capacity of 4,085 bushels per 24 hour day,the equivalent of approximately 18,000 United States proof gallons.All the buildings, equipment, and machinery are practically new,having been erected in and since the summer of 1933. The plantis equipped to manufacture rye whiskey and to produce dried grainfor cattle feed.Storage warehouses have a total capacity of ap-proximately 256,000 barrels of 50 United States proof gallons each.The two bottling houses are capable of bottling 12,000 cases per8 hour day.The plant is equipped with a laboratory for checkingallmaterials and manufactured products in the various stages offermentation and distillation.In 1934 the number of employees at the Relay plant was 215; in1935, 411; in 1936, 600.At the time of the hearing the number ofemployees was 462.The Maryland Distillery, Inc. and Calvert Distilling Company,two of the respondents, distill and rectify in the Relay plantwhiskies in the preparation of which various products are utilized,almost all of which come from destinations outside of the State ofMaryland ,7 namely, barley malt, rye malt, hops, rye, bottles, cartons,labels, spirits, caps and seals, filters, barrels, fuel oil, coal, and bags.Minor supplies such as labels, barrels, fuel oil, and bags are acquiredprincipally in Maryland.The Commissioner of Customs reportedthat during the month of December 1936, Maryland Distillery, Inc.imported 129,838.7 gallons of whiskey from Canada.The raw materials come to the distillery at Relay from destina-tions outside of the State of Maryland by rail and truck. Thewhiskey produced from these raw materials at Relay leaves in inter-4 Board Exhibit No 4.5 Board Exhibit No. 5.°Board Exhibit No 6'Board Exhibit No 849446-38-vol ui-13 182NATIONAL LABOR RELATIONS BOARDstate commerce by rail.The products of the Relay plant are soldby Calvert Distillers Corporation, a third respondent, "in all Statesexcluding dry States," and are advertised by it in various periodi-cals and newspapers.It is the position of the respondents that the Maryland Distillery,Inc. is a manufacturing corporation owning the plant at Relay andis engaged in the manufacturing business solely in the State of Mary-land ; that the Calvert Distillers Corporation does not manufacturebut is solely engaged in selling; that the Calvert Distilling Companyhas at all times distilled and rectified at its plant at Relay ; thatCalvert-Maryland Corporation, a Massachusetts corporation, does nomanufacturing nor does it make any sales but is a Massachusettscorporation acting solely as an agent whose activities are confinedto the State of Massachusetts.Whatever division of functions exist among the respondents, itis undeniable that they are owned and controlled by the same parentcorporation and are subject to the same management and control.With the exception of Calvert-Maryland Corporation, all of therespondents constitute one business enterprise engaged in interstatecommerce, the enterprise consisting in the importation in Maryland ofraw materials and supplies, the processing of these materials and sup-plies, the selling and the shipping of the finished products to destina-tions outside of the State of Maryland. The operations of therespondents are interrelated and interdependent.They are whollysubject to the same ownership, control, and actual management.Indeed, the labor policies of all of the respondents are directed bytheparent company, Distillers Corporation-Seagram's Limited.The resort to the corporate fiction of the holding company devicedoes not hide the real picture presented by the respondents and theirbusiness, namely, that of a single enterprise with unitary controldoing business of national, indeed of international, scope andramifications.II. THE UNFAIR LABOR PRACTICESA. The employersMaryland Distillery, Inc., one of the respondents, admits in itsanswer that it is the employer of the men working at the Relayplant.The evidence is uncontradicted that the employees at theRelay plant were paid by checks of the Calvert Distilling Com-pany, another- of the respondents.From this and other evidencein the record, it is clear that Maryland Distillery, Inc. and CalvertDistilling Company are the employers of the men working at theRelay plant. DECISIONS AND ORDERSB. The Union183In July 1936, there appeared among the employees of the respond-ents at the Relay distillery a movement for organization.On July16, 1936, one of the employees at the Relay plant wrote to the Balti-more Federation of Labor asking for assistance in becoming organ-ized.In response to this letter Joseph Gillis, organizer of the Amer-ican Federation of Labor, saw a number of interested employees, andon or about July 20, 1936, the American Federation of Labor issueda charter to them as Distillery Workers Union 20270. Shortly there-after organizational meetings of the Union were held resulting in acontinuous increase. in membership.Employees of the respondentsemployed at the Relay distillery are eligible to membership in' theUnion.However, at no time during the events involved in this casehas the membership of the Union been more than about 80. TheUnion is a labor organization.C. The labor disputeThe campaign for the unionization of the employees of the re-spondents at the Relay distillery galvanized the respondents into ac-tivity.On August 10, 1936, 11 employees of the distillery were dis-charged, or "furloughed" as they were told.All of these were mem-bers of the Union, and some of them were officers.On August 11,1936, Gillis attempted to confer with the respondents concerning thedischarges, but without success.On August 12, 1936, an "Employee Representation Plan" was or-ganized under circumstances related below, and the employees wereurged. by the officers of the respondents not to join the Union.' Onthe next day Ford W. Edwards, an active member of the Union, wasdischarged.On August 14, 1936, the president of the respondents, Calvert Dis-tilling Company and Maryland Distillery, Inc., Edwin F. Fleisch-mann, in a conference requested by Gillis, could not be persuaded byGillis to reinstate the discharged employees.When, on the same day,Gillis reported to a meeting of the Union the results of the conferencewith Fleischmann, the members of the Union who were still workingat the distillery voted to strike in protest against the dischargeswhich they believed were due to the union activities of the em-ployees.The strike became effective the following day.After numerous conferences the strike was called off on October22, 1936, when an agreement was reached between the representativesof the Union and the respondents whereby the strikers and the dis-charged employees were to be reinstated.However, the employeesnamed in the complaint have never been reinstated.Such, in brief, is the outline of the labor dispute in this case. 184NATIONAL LABOR RELATIONS BOARDD. The Employee Representation PlanOn August 12, 1936, a notice signed by President Fleischmann wasposted on the bulletin board announcing a meeting of all of the em-ployees to be held that afternoon at 3 o'clock in the distillery.Theemployees were notified by their foreman to attend the meeting andno deduction from the wages of the employees was made for attend-ing.President Fleischmann and Vice President Hermann presided overthe meeting and addressed the employees.Fleischmann's remarkswere in part as follows : 8Now, we have had a happy family up to now, but we have hada little bit of trouble.We don't want no outside union to comein and run our business for us . . . We realize in the last fewmonths the cost of living has gone up, so we have decided to giveall laborers and all helpers and all of the girls a raise.Fleischmann then asked the employees to indicate by raising theirhands whether they favored an "outside" labor "organization" or acompany "organization".At the conclusion of the meeting the em-ployees were handed a two-page memorandum containing an outlineof an Employee Representation Plan at the bottom of which memo-randum the employees were asked to vote on whether they were infavor of or against the plan.9As its purpose the Employee Representation Plan declared :This Plan provides a means whereby elected representatives ofthe employees and appointed representatives of the managementshall meet in joint conference to discuss and settle all matters ofmutual concern including wages, hours and working conditionssubject to review when necessary as provided in paragraph 6below.The Employee Representation Plan was of the standard pattern.Adjustment of wages, hours, and conditions of work were to be madein conference between an equal number of employee representativesand representatives of the management, subject to the subsequent-ap-proval of the management.However, when adjustments were to bemade the representatives of the employees were to be limited to thevoting group or operating unit affected without any such limitationon those representing the management.The joint meetings of the representatives were called by noticesmailed to them, signed by H. C. Price, personnel manager at theRelay distillery, who also acted as one of the management's repre-8Page 89(stenographic transcript).9 Board Exhibit No. 10. DECISIONS AND ORDERS185sentatives 10Meetings were held in President Fleischmann's office.Eventually nine employee representatives were elected and they metfrom time to time with nine management representatives. In addi-tion to the nine management representatives, President Fleischmanpresided as chairman of the joint conference while Emile E. Grig-nard, industrial relationsmanager of the respondents, attendedsome of these meetings as the "guest" of the management."Thus,actually there were at times 11 management representatives and onlynine representatives of employees, two of the former without formalvote but necessarily with some influence on the decisions.Therewere no provisions for dues and the meetings were held on the re-spondents' time and property.It is too clear to require discussion that the Employee Representa-tion Plan was the creature of the respondents. It was initiated,sponsored, and established by the management of the respondents.There is no pretense to the contrary.By actual participation inthe administration of the Plan and by financing it the managementof the respondents had complete control of it.We find that the Employee Representation Plan is a labor organ.ization.12Brought into being and administered by the respondents as one ofthe means of thwarting its employees in their right to self-organiza-tion and to bargain collectively, it obviously cannot serve as an in-strument of collective bargaining contemplated by the Act.E. The discriminatory discharges and failure to reinstateIn- order to frustrate the campaign to unionize the employees therespondents also resorted to the heavy bludgeon of economic compul-sion, the discriminatory discharge.Herbert Samuel Mullineaux was discharged on August 10, 1936.He entered the employ of the respondents in August 1935. Beforethen he had been working for eight months on the premises of therespondents on a construction job for an independent contractor andhad been selected by one of the executives of the respondents foremployment in the shipping department.He had joined the Unionin July 1936, solicited membership in the Union among the otheremployees, and discussed unionization with them.Mullineaux's work for the respondents consisted in loading andunloading trucks and freight cars.He had never been singled outfor any reprimand or criticism by his superiors although on a few10Board Exhibits 11 and 12.11Board Exhibits 12 and 13.12 This, however,is not to be taken as placing the stamp of legitimacy upon the Plan asa bona fide labor organization.Matter of Atlanta Woolen MtillsandLocal No.2307,UnitedTecettieWorkers of America,Supplemental Decision,1N. L. R.B. 328. 186NATIONAL LABOR RELATIONS BOARDoccasions he had been taken to task with others for "just playingaround like kids; that is all."He enjoyed seniority in his jobover many of the men in the shipping room who were not dis-charged.Subsequent to his discharge he applied for reinstate-ment but without success although he had seen new men workingin the shipping room.Mullineaux's wage while working for the respondents averagedbetween $17 and $18 a week and he had earned since his dischargeapproximately $380 as a laborer, first with the Doughnut MachineCorporation in Ellicott City, Maryland, and then with the Gibsonand Kirk Brothers Foundry in West Baltimore, Maryland.Andrew Handschuh 13 was also discharged or furloughed onAugust 10, 1936.He had worked for the respondents since 1934as a rectifier helper.Prior to the completion of the Relay planthe had worked for the respondents in Baltimore.He was amongthe first to join the Union in July and was active in union affairs.Handschuh's work for the respondents had been satisfactory.Hehad never been warned or criticized and he had never been laidoff before, even during slack periods.He testified that in fact therewas no falling off of work in his line at the time he was discharged.He had earned approximately $350 since his discharge workingintermittently in a boiler shop.Ford W. Edwards was discharged on August 13, 1936.He hadbeen employed by the respondents since October 1935.His workhad never been criticized and in fact he had been promoted to anassistant foremanship in charge of the repacking department abouteight months before his discharge.He joined the Union three daysbefore he was discharged.At the time of his discharge he wastold by his foreman Jack Schlosser that his union activities werethe reason for his discharge.When, two weeks after his discharge,he inquired of one Hopkins, superintendent of bottling at the Relaydistillery, about his chances of getting his job back he was toldthat his discharge was due to his union activities and that as far ashe,Hopkins, was concerned, he would discharge and never rehiremembers of the Union. Subsequently he asked Superintendent Gar-lock and Vice President Hermann for reinstatement but withoutsuccess.He received, while working for the respondents, a 50-cent hourly wage for a 40-hour week.After his release he hadearned approximately $450, working for the Baltimore and OhioRailroad, but at the time of the hearing he was not employed.Bernard Foster was an employee of the respondents in the recti-fying plant for a year before the strike.His work had never beencriticised by his superiors.He joined the Union in August 1936,13 Spelled Hanshaud in thecomplaint. DECISIONS AND ORDERS187had gone out on strike, and picketed for over a month in front ofthe distillery at Relay in full view of the respondents' executives.When the strike ended he asked for reinstatement and also author-ized Gillis to apply for reinstatement in his behalf.He has neverbeen reinstated by the respondents.While working for the re-spondents he received 50 cents per hour for a 48-hour week. Sincehe ceased working for the respondents he had earned $75 workingin a boiler shop.At the time of the hearing he was not employed.CharlesWilliam Greger was in the employ of the respondentsfrom September 1934 to November of that year as a laborer andthen had been transferred to the rectifying department with a wageincrease from 40 cents to 45 cents per hour.This was afterwardsincreased to 50 cents per hour.He had joined the Union on July 31,1936, and gone out on strike August 15, picketing for over a monthin front of the Relay distillery in full view of the executives ofthe respondents.After the end of the strike he asked Garlock, thesuperintendent, several times for reinstatement but without success.Since he ceased working for the respondents he had earned approxi-mately $215 at occasional jobs, the last one being with the MarylandDry Dock Company.Frank W. Clibourne was employed by the respondents as a copper-smith on January 20, 1936. Four months later, when the respondentsdischarged one of its two coppersmiths, they retained Clibourne inpreference to the employee who had greater seniority.He hadbeen selected as the employee representative for the Power andMaintenance Department.He joined the Union on November 20,1936, and on the same day he was asked by Garlock if he had beengiven a Union application card to sign by Boswell, another em-ployee in the department.Later in the day Clibourne was ap-proached by his foreman and was asked whether Boswell had solic-ited him for membership in the Union.He was discharged onDecember 2, 1936, when he was given a furlough notice and a week'spay in advance.After his discharge his work was divided amongother men in the department in so far as they could do it, whilethe rest of the work was given to an outside contractor.The re-spondents offered no explanation for his discharge. Clibourne, whilein the employ of the respondents, received $36 per week for a 40-hour week.Clibourne, since his discharge, had not earned anymoney.After Gillis' unsuccessful attempt to confer with the respondentson August 11 he was granted a conference with Fleischmann on Au-gust 14, 1936, to discuss the discharges.Fleischmann stated at thisconference that the men were laid off because a falling off of busi-ness necessitated a reduction of the force and that he could not giveany definite date when they would be taken back. 188NATIONAL LABOR RELATIONS BOARDDuring the strike several conferences were held between the repre-sentatives of the Union and the respondents.These conferences cul-minated in the settlement of the strike on October 22, 1936.At theconference of October 22, the Union representatives were informedthat 15 of the 45 strikers were already back at work.At the sameconference the following memorandum 14 was drafted by Grignardand signed by representatives of the Union and of the respondents:CALVERT-MARYLAND DISTILLING Co., INC.GENERAL SALES OFFICES, CHRYSLER BUILDING, NEW YORKDISTILLERY, RELAY, MD.October 22, 1936.OFFICE OF THE PRESIDENTRelay,Md.Recognizing that a misunderstanding existed between the man-agement of the Calvert-Maryland Distillery, a Seagram interest,located at Relay, Maryland; and the American Federation ofLabor, which it is now mutually desired shall be corrected, it isagreed :-1-That members of Local Union No. 20270, as per attached listwill be reemployed and will be brought back in one group,if possible, otherwise in two groups within ten days.2-The company agrees to meet with a representative or repre-sentatives of the American Federation of Labor to discussproblems affecting members of Local Union No. 20270, whomay be employed at the distillery.3-Where possible, employees will be given positions in the samedepartment in which they were employed, prior to August 14,1936, and will be given the prevailing scale of wages now ineffect.4-Where any employees return to work and find their formerjob has been combined with some other job or abolished, hewill be given work at some other position, at not less thanthe established hourly rate now in effect.5-The company reiterates its policy of non-discriminationamong its employees and recognizes the rights of employeesto become members of the union known as Distillery WorkersUnion No. 20270, affiliated with American Federation ofLabor.And further states this right is extended to all otherCALVERT and SEAGRAM plants.6-Returning employees will enjoy all rights of other employeesas to time of employment, dating back to original date ofemployment, including vacation policies."Respondents'Exhibit No. 1. DECISIONS AND ORDERS189The American Federation of Labor agrees :-To immediately notify all organizations and individuals, whohad previously been advised that CALVERT and SEAGRAMorganizations were unfair to organized labor, that CALVERTand SEAGRAM organizations are fair to the American Federa-tion of Labor and that they be instructed to cease discriminatingagainst the products of the CALVERT, SEAGRAM and WIL-SON organizations.For the CompanyEDWIN M. FLEISCHMANN (sgd)Pres.EMILE C. GRIGNARD (sgd)FortheAmerican Federation of LaborJOSEPH GILLIs (sgd)JOSEPH P. MCCURDY (sgd)Attached to this memorandum was a list of 18 names. Those namedin the complaint were not included among them.Despite the contents of this memorandum it is clear from the testi-mony that the terms of the settlement were that the respondents wereto reinstate 20 strikers and "furloughed" employees immediately andthat the remaining ten employees would be reinstated by therespondents ten days later.Of the first group of 18 strikers only five were reinstated by therespondents.The others refused to return to work. Subsequently,on or about November 7, 1936, Gillis presented to President Fleisch-mann a second list of ten employees, in which list were included allthose named in the complaint in the present case, and asked that theybe reinstated in accordance with the agreement of October 22, 1936.Fleischmann replied that due to a lack of business no more employeeswould be reinstated. In fact, no more were.The position of the respondents, in so far as it can be learned fromthe testimony in behalf of the Board, and from cross-examination bycounsel for the respondents, is untenable.The respondents' allegedneed to reduce the personnel at the distillery cannot serve as a suffi-cient reason for the discharge of the Union members and officers onor about August 10, 1936. It is true that the figures submitted bythe respondents at the request of the Trial Examiner show a steadydecrease of employment from March 1936 to September of the sameyear.15However, this does not explain why those discharged oru Jan. 1936-----------------------404Aug. 1936--------------------------344Feb. 1936-----------------------410Sept. 1936 --------------------------339Mar. 1936----------------------430Dct. 1936---------------------------378Apr. 1936-----------------------395Nov.1936--------------------------402May 1936-----------------------373Dec.1936--------------------------379June 1936 ----------------------367Jan.1937 --------------------------250July 1936---------- ------------362 190NATIONAL LABOR RELATIONS BOARDfurloughed on or about August 10, 1936, were active Union men andofficers and why no others were discharged. Their records of em-ployment, as we have seen, would not justify their selection for dis-charge.Moreover, the evidence indicates that when there was afalling off of business before the Union organization campaign beganthe employees had been staggered or rotated rather than discharged.Furthermore, as the figures submitted by the respondents show, therewas a constant increase of employment from September on, but thosedischarged in August were not reinstated.Fleischmann's position that the second group of strikers and "fur-loughed" employees could not be reinstated after October 22, 1936,because of a falling off in business is not borne out by the figures sub-mitted by the respondents themselves.They show that the number ofthose employed by the respondents increased from 378 in October to402 in November.Likewise, although the respondents were ready to give immediatereinstatement to 20 strikers on October 22, 1936, only five were rein-stated due to the fact that the rest did not wish to return to work forthe respondents, thus leaving 15 vacancies for the second group of tenemployees which the respondents obligated themselves to reinstatewithin ten days.The objection by counsel for the respondents to the oral testimonyof Gillis that the respondents agreed to reinstate the second groupof employees within teii days was correctly overruled by the TrialExaminer. First, Gillis' testimony did not violate the parol evidencerule since it tended to show that the written memorandum was notthe whole contract entered into between the respondents and the rep-resentatives of the Union; second, the parol evidence rule is not con-trolling in a proceeding under this Act 16; third, whatever the agree-ment may have been between the Union and the respondents, it can-not relieve the respondents from their obligation under the Act toreinstate the strikers and those discharged in August, for Section10 (a) of the Act provides that the Board's power to prevent any per-son from engaging in any unfair labor practice affecting commerce"shall be exclusive and shall not be affected by any other means ofadjustment or prevention that has been or may be established byagreement, code, law or otherwise."The discharge of the active Union members and officers of theUnion, organization by the respondents of the company-dominatedEmployee Representation Plan, the failure to reinstate the dis-charged and striking employees and the open opposition by the re-spondents to the "outside" union, form the component parts of acourse of action undertaken by the respondents to frustrate theunionization of their employees.16 Section 10 (b). DECISIONS AND ORDERS191F. Conclusions respecting the unfair labor practicesWe conclude that :Andrew Handschuh, Herbert Samuel Mullineaux, Ford E. Ed-wards, and Frank W. Clibourne ceased work as the result of anunfair labor practice by the respondents.The strike involved inthis case is- a labor dispute.Bernard Foster and Charles WilliamGregor ceased work as a consequence of and in connection with acurrent labor dispute.Handschuh,Mullineaux,Edwards,Cli-bourne, Foster, and Greger had not obtained any other regular andsubstantially equivalent employment.They are now, and have beenall through the occurrences of this case, employees of the respond-ents.The respondents have dominated and interfered with the for-mation and administration of the Employee Representation Planand have contributed financial and other support to it.The re-spondents, by discharging Handschuh, Mullineaux, Edwards, andClibourne and by failing to reinstate Foster and Greger, thus dis-charging them, had discriminated against its employees in regardto hire and tenure of employment, thereby discouraging member-ship in a labor organization.The respondents, by all of the actsabove set forth, have interfered with, restrained, and coerced theiremployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act.III.EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the respondents set forth in Section II above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and have led and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact theBoard makesthe following conclusions of law :1.DistilleryWorkers Union 20270 is a labororganization,withinthe meaning of Section 2, subdivision (5) of the Act.2.The Employees RepresentationPlan is alabor organization,within the meaning of Section 2, subdivision (5) of the Act.3.' The strike of the employees of the respondentsis a labor dis-pute, within the meaning of Section 2, subdivision (9) of the Act. 192NATIONAL LABOR RELATIONS BOARD4.H. S. Mullineaux, B. Foster, C. W. Greger, A. Handschuh, FordEdwards, and Frank W. Clibourne are now, and have been allthrough the occurrences of this case, employees of these respondents,within the meaning of Section 2, subdivision (3) of the Act.5.The respondents, by discriminating in regard to the hire andtenure of employment of H. S. Mullineaux, B. Foster, C. W. Greger,A. Handschuh, Ford Edwards, and Frank W. Clibourne, and eachof them, have engaged in and are engaging in unfair labor practices,within the meaning of Section 8, subdivision (3) of the Act.6.By the domination and interference with the formation and ad-ministration of the Employees Representation Plan and by contrib-uting financial and other support thereto, the respondents have en-gaged in and are engaging in unfair labor practices, within themeaning of Section 8, subdivision (2) of the Act.7.By all of the acts set forth in these conclusions of law the re-spondents have interfered with, restrained, and coerced their em-ployees in the exercise of the rights guaranteed in Section 7 of theAct and have engaged and are engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondents Maryland Distillery, Inc., a Maryland corporation,Calvert Distilling Company, and Calvert Distillers Corporation, andtheir officers, agents, successors, and assigns shall:1.Cease and desist from :a.Discouraging membership in Distillery Workers Union 20270or any other organization of its employees by discharging, refusingto reinstate, or otherwise discriminating against their employees inregard to hire and tenure of employment or any term or conditionof employment;b.Dominating or interfering with the administration of the Em-ployees Representation Plan or with the formation or administra-tion of any other labor organization of their employees and fromcontributing financial or other support to the Employees Representa-tion Plan or any other labor organization of their employees;c.In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively by DECISIONS AND ORDERS193representatives of their own choosing,and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection.2.Take the following affirmative action which the Board findswilleffectuate the policies of the Act :a.Offer to H. S. Mullineaux,B. Foster,C.W. Greger,A. Hand-schuh,Ford Edwards, and Frank W. Clibourne,and each of them,immediate and full reinstatement in their former positions withoutprejudice to their seniority and other rights or privileges;b.Make whole said H. S. Mullineaux,B. Foster, C. W. Greger,A. Handschuh,Ford Edwards,and Frank Clibourne,and each ofthem, for any loss of pay they have suffered by reason of their dis-charge by payment to each of them,respectively,a sum equal to thatwhich each would normally have earned as wages during the periodfrom the date of their discharge,in the case of H. S.Mullineauxand Handschuh being August 10, 1936,in the case of Ford EdwardsbeingAugust13, 1936,in the case of B. Foster and C.W. Gregerbeing November 7, 1936,and in the case of Frank W. Clibourne be-ing December 2, 1936, to the date of such offer of reinstatement, lessthe amount earned by each of them,respectively,during such period ;c.Withdraw all recognition from the Employees RepresentationPlan(under which representatives have been selected)as representa-tive of any of their employees for the purpose of dealing with re-spondents concerning grievances,labor disputes,wages, rates of pay,hours of employment,or conditions of work, and disestablish theEmployees Representation Plan as such representative;d.Post notices in conspicuous places in all of the departmentsof the Relay plant stating that:(1) the respondents will cease anddesist in the manner aforesaid;(2) that the Employees Representa-tion Plan is so disestablished and that the respondents will refrainfrom any recognition thereof; and(3) that such notices will remainposted for a period of at least thirty(30) consecutive days from thedate of posting;e.Notify the Regional Director for the Fifth Region in writingwithin ten (10)days from the date of this order of the stepsrespondents have taken to comply herewith.3.The complaint as to Calvert-Maryland Corporation(Massa-chusetts)is hereby dismissed.4.The complaint as to E. Gossman, George Hodgson,R. W. Aldom,A.Karwoski,and Julian Boswell is hereby dismissed withoutprejudice.